Citation Nr: 0812994	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in January 2007.

The Board notes that this issue, and the issue of entitlement 
to service connection 
for a low back disorder, were the subject of a March 2007 
Board remand for further development.  Service connection for 
a low back disorder was granted by a September 2007 RO 
decision, thus the remaining issue in appellate status is as 
noted above.  All requested development having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

The evidence does not show that the veteran had a head injury 
in service; the veteran had headaches in service which the 
evidence shows preexisted service, were not aggravated by 
service, and which are not related to any head injury in 
service.


CONCLUSION OF LAW

A head injury, or the residuals thereof, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In April 2002, April 2006, May 2007, and September 2007, the 
agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The April 2006 letter also 
provided the notice of the disability rating and effective 
date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the latter 
three notice letters postdated the initial adjudication, the 
claim was readjudicated in September 2007, no prejudice has 
been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  No prejudice has been alleged, and none is 
apparent from the record.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a) (2007).

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a head injury, 
or the residuals thereof.  In this regard, the Board notes 
that the veteran testified at his hearing, and stated during 
his recent VA examination dated June 2007, that he had 
sustained a significant head injury in service, which caused 
a large "knot" on his head, for which he was treated in 
service, which included spending two weeks in an orderly's 
office, and another few weeks in bed before returning to 
active duty.  However, the veteran's service medical records 
do not show any treatment for, or complaints of, any head 
injury during service.  The veteran's August 1969 report of 
medical history does indicate that the veteran checked off a 
box indicating that he had a history of head injury, however, 
the veteran's August 1969 report of medical examination did 
not note any findings pertaining to a head injury.  The 
veteran has also been unable to provide any information or 
details about his reported in service head injury, to include 
an approximate date, or even the manner in which he acquired 
such an injury.  Thus, the Board finds that, while the 
veteran reports that he sustained a major head injury in 
service, this report is not consistent with his service 
medical records which show no treatment for a head injury in 
service.

During his June 2007 VA examination report, the veteran also 
indicated that he had incurred a traumatic brain injury 
subsequent to service, when he was mugged, and struck on the 
right side of the head, and rendered unconscious.  He 
required 12 stitches to repair this injury.  The veteran was 
able to recall that this assault had taken place in Minnesota 
in the winter, probably within 5 years of his discharge.  
Upon examination a well healed somewhat irregularly shaped 
scar over the right frontal head region was noted.  The 
examiner indicated that this did confirm the veteran's report 
of receiving a head injury subsequent to service and 
requiring stitches.

The examiner noted that, while the veteran reported a head 
trauma in service, that triggered chronic daily headaches, 
there was no evidence in the veteran's service medical 
records to indicate that he sustained a head trauma in 
service.  In support of his opinion that the veteran did not 
sustain a severe head trauma in service, the examiner also 
noted that the veteran did not have a recollection of this 
event, and his report of a prolonged medical absence from 
duty was not corroborated in the veteran's claims file, 
although his report of head trauma after service requiring 
stitches was corroborated by the medical findings.  As the 
examiner's opinion that the veteran did not have head trauma 
during service was based on a thorough review of the 
veteran's claims file, a thorough examination of the veteran, 
and was supported by reasons and bases, the Board finds it to 
be of significant probative value.

The Board notes that, in March 2007, this issue was remanded 
for consideration of headaches as part of the veteran's head 
trauma claim.  The veteran's June 1966 report of medical 
history and report of medical examination, upon entry into 
service, do not show any complaints of a history of 
headaches.  Subsequently, the veteran was seen in service 
several times for headaches.  As the veteran was not noted to 
have a history of headaches on his entrance examination, he 
would be presumed sound upon entry into service, unless there 
was clear and unmistakable evidence of record which 
demonstrated that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

Here, however, we have such clear and unmistakable evidence.  
When the veteran was seen in service in August 1966 with 
complaints of headaches and weakness, he stated that he had 
this problem all his life.  Further, the veteran stated 
during his June 2007 VA examination that he had headaches 
during childhood and adolescence that were at times severe 
and occasionally caused him to vomit.  Further, he stated 
that he recalled his father telling him that he had suffered 
with migraines and car sickness when he was a child.  The 
Board finds this evidence, as it consists primarily of 
statements from the veteran himself and were made on more 
than one occasion, clear and unmistakable evidence that the 
veteran's chronic headache disability pre-existed service.  
The Board also finds that the evidence of record clearly and 
unmistakably shows that the veteran's chronic headache 
condition was not aggravated in service, since the veteran 
report of separation examination dated August 1969 does not 
show any chronic headache disability, and there is no 
evidence of record that the veteran was seen for any headache 
disability for many years after service.  Thus the evidence 
shows that the veteran had a headache disability prior to 
service which was not aggravated by service.

Finally, as to etiology, the Board notes that the veteran, as 
a result of his June 2007 VA examination, was found to have a 
congenital migraine disorder.  As noted above, a congenital 
disorder is not a disease or injury for the purpose of VA 
disability compensation.  Further, as noted above, there is 
no evidence of a head injury in service to which the 
veteran's headaches could be linked.  Therefore, service 
connection is also not warranted for headaches, either as a 
part of the veteran's claimed head injury in service, or the 
residuals thereof.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran sustained 
head trauma in service, or the residuals thereof, to include 
residual chronic headaches.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


